*368The opinion of the court was delivered by
Taft, J.
1. The first objection made by the defendant to the decree'is that the court has no power to permit the petitioner to amend the petition after the demurrer had been filed. Such permission in respect of time was not error. Rules in Chancery, Nos. 11 and 43.
2. Was the amendment properly permitted ? The condition-of the mortgage, as set forth in the petition, was that the defendant should pay to the First National Bank, its successors or assigns, certain promissory notes, and also pay or cause to be paid all sums then due or that might thereafter become due to thedépositors and creditors of said bank. The Chancellor permitted the orator to amend his bill by striking out that clause of the-condition providing for -the payment of all sums due the depositors and creditors of the bank. We are unable to see any error in the action of thé Chancellor. The petitioner had the right by permission of the Chancellor to set forth in the petition whatever claims he chose and in such manner as he desired. What, the legal effect of his allegations might be was not material,, provided the amendments asked for did not appear immaterial or frivolous, and was not a fact which should have determined whether the amendment should have been permitted or denied. This court examines the', “errors found or assigned” in the decree below, and to warrant a reversal, error must be shown ;. in respect to the amendment, none appears. The defendant-concedes that if the amendments were proper, the questions, whether depositors and creditors should be cited in, and the p.ower of the receiver to waive doubtful claims, do not arise. We-therefore do not consider them.
3. The defendant claims that the petitions should be dismissed because they are not signed. The copies furnished the-court show they were signed.
4. It is further claimed that it appears the defendant heldi the property mortgaged, as executor, or, in a representative-capacity, and this was known to the orator at the time of the-*369execution of the mortgages, and therefore the beneficiaries are necessary parties. The only reference to the defendant as executor is in the petition to foreclose the mortgage or pledge of the leases, where it is alleged that in one of the leases he described himself as executor. This' is merely descriptive of the person. There is no allegation that he was or is an executor, nor that any estate, nor other person was interested in the lease, but on the contrary, it is distinctly alleged that the defendant was the owner of the lease, which being admitted by the demurrer, no other party, in respect of this question, was necessary.
5. Has the court jurisdiction ? The proceeding is one to foreclose a mortgage given to a national bank; the latter having become insolvent, the suit is instituted by the Receiver. It is his duty to collect the assets of the bank and pay the proceeds to the United States treasurer; in the collection of debts, we think he may invoke the aid of any court having jurisdiction in other respects. The administration of the law relating to the settlement of the affairs of insolvent national banks is, in no manner, involved. Suits for the collection of such debts are not within any of the classes of cases in which the courts of the United States have exclusive jurisdiction, and if the latter have jurisdiction, it is concurrent with the State courts.

Decree affirmed and cause remanded.

Royce, Olí. J.. did not sit, being a depositor in the First National Bank. Rowell and Tyler, JJ., concur.